The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                   Tuesday, February 3, 2015

                                      No. 04-14-00783-CR

                                    Joseph Thomas GABAY,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5442
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Appellant’s unopposed motion to abate is GRANTED, and this appeal is abated to the
trial court for the entry of a written order containing findings of fact and conclusions of law in
compliance with TEX. CODE CRIM. PROC. ANN. art. 38.22, §6. The trial court clerk is
ORDERED to file a supplemental clerk’s record containing the trial court’s order no later than
thirty days from the date of this order.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court